Title: To George Washington from Elias Boudinot, 27 November 1782
From: Boudinot, Elias
To: Washington, George


                  
                     Dear Sir
                     Philadelphia Novr 27th 1782
                  
                  Your Excellency’s several favours of the 30th Octr, 1st & 19th Instt which have come to hand since I had the honor of filling the Presidents Chair, have been duly laid before Congress.
                  You will believe me Sir, when I assure you, that the Correspondence & Communication which my Office necessarily opens with your Excellency, are among the few special Advantages & agreeable Engagements, which I promise myself, during my continuance in so arduous a Station.
                  I feel myself greatly honored by your congratulations, and rank them among the few that have given me real Pleasure.
                  Altho’ the present State of our Affairs, do not raise my Expectations of being able to give your Excellency any Intelligence worthy your attention, yet be assured Sir, as far as it shall be in my Power, I shall most freely communicate from time to time, whatever may promise the least information or amusement; hoping for a like return, however it may prove more advantageous or entertaining to me.
                  Congress having come to a resolution relative to the several Matters in Osgoods deposition, your Excellency will recieve a Copy thereof by this Post—It was generally thought necessary to communicate the reasons of this Proceeding to the Persons exercising the executive Power in that district, but least a proper secrecy should not have been observed, previous to the arresting of the Delinquents, the time & manner of such Communication, is altogether left to your discretion. I have the honor to be, with Sentiments of the most sincere Respect & Esteem Your Excellency’s Most Obedt & most Hble Servt
                  
                     Elias Boudinot
                     
                  
               